11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Santino Aguirre, Brenda Echavarria,           * From the County Court
and Leroy Aguirre,                              at Law of Tom Green County,
                                                Trial Court No. 11C458-L.

Vs. No. 11-12-00253-CV                        * May 30, 2014

Scott S. Aguirre and Irma S. Aguirre,         * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below.      Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and the cause is remanded to the trial court for
further proceedings consistent with the opinion. The costs incurred by reason of this
appeal are taxed against Scott S. Aguirre and Irma S. Aguirre.